UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7025



KEVIN SMITH, a/k/a Bar-None-Royal Blackness,

                                            Plaintiff - Appellant,

          versus


C. J. CEPAK, Warden; LIEUTENANT FITZGERALD;
LIEUTENANT SANDERS; CORRECTIONAL OFFICER
JACKSON; CORRECTIONAL OFFICER PEARSON; BROWN,
Correctional Officer; CORRECTIONAL OFFICER
ROSENBURGH,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Patrick Michael Duffy, District
Judge. (CA-96-1164-O-23BD)


Submitted:   February 26, 1998            Decided:   March 18, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Smith, Appellant Pro Se. Andrew Frederick Lindemann, ELLIS,
LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion partially accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Smith v. Cepak,
No. CA-96-1164-O-23BD (D.S.C. June 24, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2